           Case 1:15-cv-02739-LAP Document 323
                                           322 Filed 06/03/21
                                                     06/01/21 Page 1 of 2




                                                            June 1, 2021

 Via ECF

 The Honorable Loretta A. Preska,
     United States District Court for the Southern District of New York,
         500 Pearl Street,
             New York, NY 10007.

                 Re:     Petersen Energía Inversora S.A.U., et al. v. Argentine Republic and
                         YPF S.A., No. 15 Civ. 2739 (LAP) (“Petersen”); Eton Park Cap. Mgmt. et
                         al. v. Argentine Republic and YPF S.A., No. 16 Civ. 8569 (LAP) (“Eton
                         Park”)

 Dear Judge Preska:

                We write on behalf of Defendants the Republic of Argentina and YPF S.A. and
 Plaintiffs Petersen Energía Inversora, S.A.U., Petersen Energía, S.A.U., Eton Park Capital
 Management, L.P., Eton Park Master Fund, Ltd., and Eton Park Fund in response to today’s
 order regarding a status conference previously scheduled for June 2, 2021. See Petersen ECF
 No. 321.

                 The parties wish to adjourn the conference. We note that a status conference
 is currently scheduled for November 10, 2021. See Petersen ECF No. 319.

 Respectfully submitted,


/s/ Robert J. Giuffra, Jr.                       /s/ Mark C. Hansen
Robert J. Giuffra, Jr.                           Mark C. Hansen
Sergio J. Galvis                                 Derek T. Ho
Joseph E. Neuhaus                                Andrew E. Goldsmith
Thomas C. White
                                                 KELLOGG, HANSEN, TODD, FIGEL &
SULLIVAN & CROMWELL LLP                          FREDERICK PLLC
125 Broad Street                                 Sumner Square
New York, New York 10004-2498                    1615 M Street, NW, Suite 400
Telephone: (212) 558-4000                        Washington, DC 20036
Facsimile:    (212) 558-3588                     Telephone: (202) 326-7900
                                                 Facsimile:    (202) 326-7999
Counsel for The Argentine Republic
                                                 Counsel for Petersen Energía Inversora, S.A.U.,
                                                 Petersen Energía, S.A.U., Eton Park Capital
                                                 Management, L.P., Eton Park Master Fund, Ltd.,
                                                 and Eton Park Fund



    SO ORDERED.

                                 6/2/2021
         Case 1:15-cv-02739-LAP Document 323
                                         322 Filed 06/03/21
                                                   06/01/21 Page 2 of 2




 The Honorable Loretta A. Preska                                      -2-


/s/ Mark P. Goodman

Donald Francis Donovan
Mark P. Goodman
Shannon Rose Selden
Dietmar W. Prager

DEBEVOISE & PLIMPTON LLP
919 Third Avenue
New York, New York 10022
Telephone: (212) 909-6000
Facsimile:   (212) 909-6836

Counsel for YPF S.A.


 cc:    Counsel of Record
